Citation Nr: 1038192	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for 
aseptic necrosis of the femoral head, right hip.

2. Entitlement to an initial rating in excess of 30 percent for 
aseptic necrosis of the femoral head, left hip.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The 
Board previously reviewed the appeal in January 2007, September 
2007, and May 2009.  The Veteran recently submitted information 
regarding outstanding medical records, and the case is remanded 
for appropriate development.  

The Veteran has raised the issues of service connection for 
status post blood clot of the left lower extremity and radiation 
proctitis.  The Board mentioned these matters in its prior 
remands, but to date no action has been taken.  Again, these 
matters are REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The RO/AMC issued a Supplemental Statement of the Case in July 
2010 and advised the Veteran that he had 30 days to respond.  
Within the 30 days, the Veteran submitted authorizations for the 
release of medical records from private custodians that were 
dated from September 2009.  Meanwhile, the case was transferred 
to the Board.  As these authorizations are dated past 180 days of 
signature, they are not valid.  The authorizations are only 
effective for 180 days.  

The Veteran explained that he had previously submitted these 
authorizations on September 16, 2009 in response to a July 2009 
VA letter requesting medical records.  The RO/AMC included a 
September 16, 2009 memorandum stating that the Veteran did not 
respond the July 2009 letter.  Although the Veteran asserted that 
he submitted the authorizations in September 2009, they were not 
associated with the record until August 2010.  

To resolve the miscommunication, the RO/AMC must notify the 
Veteran that the records referred to in his August 2010 
correspondence are not included.  The letter should explain that 
the September 2009 release forms were valid only for 180 days.  
Furnish the Veteran with new VA Forms 21-4142 for the release of 
records and request that he return the forms as soon as possible.  
Contact all healthcare providers listed by the Veteran.  Inform 
the Veteran if the records are not available.  After reviewing 
all newly generated medical records, readjudicate the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter informing the Veteran that 
records from the private healthcare providers 
listed on the September 2009 release forms 
(VA Form 21-4142) are not presently of 
record.  Inform the Veteran that the 
September 2009 release forms were valid for 
180 days.  Furnish him with new VA Forms 21-
4142 for the release of records.  Inform him 
that she should resubmit the contact 
information (full name and location) for the 
private healthcare providers referred to in 
the September 2009 release forms.  Associate 
all correspondence with the claims file.  
Notify the Veteran if a negative response is 
received or the records are otherwise 
unavailable.  

2.  After reviewing all newly generated 
evidence, issue a Supplemental Statement of 
the Case.  If the benefits cannot be granted 
to the Veteran's satisfaction, return the 
claims file to the Board for appellate 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


